Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered April 14, 2015. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [1]). Defendant failed to preserve for our review his contention that County Court erred in calculating the expiration date of the order of protection (see People v Cooke, 119 AD3d 1399, 1401 [2014], affd 24 NY3d 1196 [2015], cert denied 577 US —, 136 S Ct 542 [2015]). In any event, that contention lacks merit inasmuch as a period of postrelease supervision may be included in calculating the maximum legal expiration date of an order of protection (see CPL 530.12 [5] [A] *1575[ii]; People v Williams, 19 NY3d 100, 101-102 [2012]; Cooke, 119 AD3d at 1401). Finally, we reject defendant’s contention that the sentence is unduly harsh and severe.
Present— Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.